Citation Nr: 1431141	
Decision Date: 07/10/14    Archive Date: 07/15/14

DOCKET NO.  08-22 574	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1.  Entitlement to an effective date earlier than July 22, 1996 for the grant of service connection for posttraumatic stress disorder (PTSD) with secondary major depressive disorder and history of alcohol dependence - in full sustained remission.

2.  Entitlement to a rating in excess of 70 percent for posttraumatic stress disorder (PTSD) with secondary major depressive disorder and history of alcohol dependence - in full sustained remission.

3.  Entitlement to a rating in excess of 20 percent for status post cervical fusion, C5-6, with spondylosis and chronic pain ("neck disability").





REPRESENTATION

Appellant represented by:	Robert Chisholm, Esquire


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Matthew Blackwelder, Counsel


INTRODUCTION

The Veteran had active military service from February 1969 to June 1973.

This appeal comes to the Board of Veterans' Appeals (Board) from November 2008 and October 2011 rating decisions. 

The Board will clarify the procedural posture of this case.  The Veteran initially appealed a 1996 rating decision that had denied service connection for PTSD.  The Board denied the claim in 2009, but that was vacated via a Joint Motion for Remand, approved by the United States Court of Appeals for Veterans Claims.  The Board then remanded the claim for service connection for PTSD in 2010, and the claim was subsequently granted by the RO.  In connection with this appeal, the Veteran had testified before a Veterans Law Judge in 2006.  Since the grant of service connection fully resolved that appeal, it is not necessary for that particular VLJ to participate in this decision.

In response to a request from the Veteran's attorney, the RO subsequently changed the phrasing for the Veteran's service-connected psychiatric disorder to PTSD with secondary major depressive disorder and history of alcohol dependence - in full sustained remission.

While the service connection claim for PTSD appeal was pending, the Veteran also filed, among other things, a claim for an increase for his service-connected neck disability.  That claim was denied in a 2008 rating decision, and the Veteran had a hearing before the undersigned VLJ in 2009.  The claim was remanded in 2010 and has now returned for appellate disposition.

After service connection for PTSD with major depressive disorder was granted in the 2011 rating decision, the Veteran appealed the effective date and the assigned disability rating.  He has not requested a hearing before the Board with respect to these issues, so they have been consolidated with his pending 2008 docket number for the neck claim.  A subsequent 2014 rating decision granted a total disability rating based on individual unemployability (TDIU) with an effective date of July 22, 1996.

The Board must note that in reviewing this case the Board has not only reviewed the Veteran's physical claims file, but also his files on the "Virtual VA" system and the VBMS system to insure a total review of the evidence. 


FINDING OF FACT

Prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran, via his attorney, that a withdrawal of this appeal is requested.


CONCLUSIONS OF LAW

The criteria for withdrawal of an appeal by the appellant have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2013).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  In the present case, the Veteran, via his attorney, has withdrawn all pending appeals, stating that the RO's grant of TDIU (discussed above) fully settled his appeal.  Hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.


ORDER

The appeal is dismissed.




		
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


